Lawton, J.
(dissenting). I respectfully dissent. While the Legislature has prescribed methods for service upon identifiable defendants, there is no prescribed method for service upon unidentifiable defendants (see, CPLR art 3). CPLR 1024 is not to the contrary. Although CPLR 1024 permits naming an unknown party in an action, it does not set forth a method for obtaining jurisdiction over that party. That section is primarily used for Statute of Limitations purposes (see, Luckern v Lyonsdale Energy Ltd. Partnership, 229 AD2d 249). Indeed, CPLR 1024 is usually used in actions where there are known and unknown parties. No case has been cited wherein a judgment was entered against an unknown or unidentifiable defendant in an action pursuant to CPLR 1024. Rather, in CPLR 1024 cases subsequent personal service upon an unknown defendant is required once the identity of that defendant becomes known (see, e.g., Luckern v Lyonsdale Energy Ltd. Partnership, supra, at 255-256).
Moreover, while the Legislature has enacted legislation to *848assist parties injured in automobile accidents to recover against known but unavailable nonresident defendants (see, Vehicle and Traffic Law § 253), there is no corresponding legislation for service upon unknown parties. Additionally, the Legislature has provided remedies for persons injured in motor vehicle accidents caused by unknown parties when it enacted Motor Vehicle Accident Indemnification Corporation and no-fault legislation (see, Insurance Law § 5201 et seq.). Consequently, there is no need to fashion the extraordinary relief granted here. It is not unreasonable to require a person seeking a money judgment for injuries received in a motor vehicle accident to identify the individual against whom he or she is seeking that judgment.
Finally, on a practical note, the relief sought by plaintiffs should be precluded because there is no procedure for recording a money judgment against an unknown defendant, nor indeed could such a judgment be enforced. I would therefore affirm. (Appeal from Order of Supreme Court, Wyoming County, Dillon, J. — Vacate Order.) Present — Denman, P. J., Green, Pine, Lawton and Hurlbutt, J j.